Citation Nr: 0313382	
Decision Date: 06/20/03    Archive Date: 06/24/03

DOCKET NO.  98-06 514A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River 
Junction, Vermont


THE ISSUES

1.  Entitlement to a rating higher than 20 percent for 
degenerative joint disease of the right knee since November 
1, 1997.

2.  Entitlement to a rating higher than 10 percent for 
residuals of a right knee injury since November 1, 1997.

3.  Entitlement to a rating higher than 20 percent for 
residuals of a lumbar injury since November 1, 1997.  

ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel





INTRODUCTION

The veteran had active service from June 1987 to October 
1997.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a March 1998 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in New York, New 
York.  The RO granted service connection for disabilities 
characterized as internal derangement of the right knee and 
internal disc disruption and sciatica; a 10 percent 
evaluation was assigned for each condition, 
effective November 1, 1997.  

By rating decision of December 1998, the RO granted service 
connection for degenerative joint disease of the right knee 
and assigned a 10 percent evaluation, separate and distinct 
from the evaluation assigned for the right knee injury 
residuals; this evaluation also was effective from November 
1, 1997.  

A February 2003 rating decision assigned a 20 percent 
evaluation for the degenerative joint disease of the right 
knee, also effective November 1, 1997, as well as a 20 
percent evaluation for the lumbar injury residuals, 
effective November 1, 1997, too.  

In October 2002, the case was transferred to the RO in White 
River Junction, Vermont, because the veteran had moved to 
that jurisdiction.  And that RO forwarded his appeal to the 
Board.




FINDINGS OF FACT

1.  Since November 1, 1997, degenerative joint disease of the 
right knee has not been productive of more than 15 degrees of 
limitation of extension.

2.  Since November 1, 1997, residuals of the veteran's right 
knee injury have not been productive of more than slight knee 
instability; if dislocated, any remaining semilunar cartilage 
of the knee does not produce frequent episodes of locking, 
pain, and effusion into the joint.

3.  From November 1, 1997 to January 22, 2003, residuals of a 
lumbar injury were manifested primarily by no more than 
slight painful limitation of motion of the lumbar spine 
accompanied by muscle spasm.  

4.  Since January 23, 2003, residuals of a lumbar injury have 
been manifested primarily by severe limitation of motion of 
the lumbar spine and moderate sciatic neuropathy.  


CONCLUSIONS OF LAW

1.  The criteria have not been met for a rating higher than 
20 percent for the degenerative joint disease of the right 
knee.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Code 5010-5260-5261 (2002).

2.  The criteria have not been met for a separate rating 
higher than 10 percent for the other residuals of the right 
knee injury.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.71a, 
Diagnostic Code 5257 (2002).



3.  From November 1, 1997 to January 22, 2003, the criteria 
were not met for a rating higher than 20 percent for the 
residuals of the lumbar injury.  38 U.S.C.A. § 1155: 
38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002).

4.  Since January 22, 2003, however, the criteria have been 
met for a 50 percent rating for the residuals of the lumbar 
injury.  38 U.S.C.A. § 1155; 67 Fed. Reg. 54345-54349 (August 
22, 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

Service medical records disclose that the veteran reported 
sustaining a twisting injury to the right knee in October 
1988.  Arthroscopy of the right knee in May 1991 revealed a 
right lateral meniscus tear, and lateral meniscectomy was 
performed.

In May 1996, it was reported that the veteran had sustained 
another twisting injury of the right knee and had 
subsequently had persistent lateral compartment pain.  
He again underwent right knee arthroscopy involving a partial 
lateral meniscectomy and a lateral femoral condyle 
chondroplasty.  

In September 1997, an MRI of the lumbar spine was performed.  
It disclosed left paracentral herniated nucleus pulposus at 
the L5-S1 level, degenerative disc disease with disc bulge a 
the L4-5 level, and minimal degenerative disc disease at the 
L3-4 level.

The veteran was afforded a VA examination of the right knee 
in January 1998.  He reported that the right knee became 
painful and swollen and gave out, especially with climbing 
stairs.  He complained of instability of the knee and of pain 
with decreased motion.  He noted that he was an orthopedic 
surgeon-he experienced knee pain with prolonged weight-
bearing for more than one hour.

Clinical inspection disclosed that the right knee was 
somewhat swollen.  There was no deformity of the knee.  No 
joint effusion was detected.  Flexion of the knee was to 
about 128 degrees without any pain.  There was no instability 
of the knee.  X-ray examination of the right knee showed mild 
degenerative joint disease.  The diagnosis was status post 
right knee injury with meniscal and anterior cruciate 
ligament tear, status post arthroscopy.

A examination of the spine was also performed by VA in 
January 1998.  The veteran reported lower lumbar pain with 
radiation of the pain to the left buttocks, left gluteal area 
and left leg.  He complained of numbness of the left leg.  He 
also indicated that he had numbness of the left outer side of 
the right thigh and right leg.

Clinical inspection of the lumbar spine revealed that range 
of motion was as follows:  forward flexion about 80 degrees, 
backward extension about 25 to 28 degrees, lateral flexion to 
the right and left about 30 degrees, and rotation to the 
right and left about 25 degrees.  There was painful motion of 
the lumbar spine on lateral bending.  Spasm was detected in 
the area of L4, L5 and S1.  No postural abnormalities or 
fixed deformity were seen.  No neurological abnormalities 
were detected.  A normal sensory examination was reported.  
Motor status was 5/5.  Deep tendon reflexes were 4+ 
bilaterally at the knees and ankles and were active and 
equal.  X-ray examination of the lumbar spine was grossly 
normal.  The diagnosis was lumbar injury with radiculopathy 
symptoms of the left thigh and left leg and mild 
paravertebral muscle spasm of the lumbar area.  

In his notice of disagreement received in April 1998, the 
veteran reported that chondromalacia from his right knee 
disability was painful and limiting, especially with 
prolonged standing, stair climbing or prolonged walking.  
Subsequently, in his formal appeal the Board received in May 
1998, he stated that instability from an anterior cruciate 
ligament tear/deficiency occurred daily and qualified as 
recurrent subluxation or lateral instability.  He pointed out 
that intervertebral disc syndrome produced recurring back 
pain and associated leg/foot pain.  He indicated that, 
some weeks, symptoms of intervertebral disc syndrome occurred 
daily and produced pain with sitting or driving.  He reported 
limitation of motion of the lumbar spine, especially 
noticeable each morning.  

Added to the record in January 2003 was a report showing that 
the veteran was treated at Central Vermont Hospital in July 
2001.  He underwent surgical arthroscopy and partial medial 
meniscectomy and right knee anterior cruciate ligament 
reconstruction using a patellar tendon bone allograft.  The 
postoperative diagnoses were anterior cruciate ligament 
deficiency, as well as Grade IV articular changes over the 
lateral tibial and femoral articular surfaces and Grade II to 
III over the patella.  

A VA orthopedic examination was performed on January 23, 
2003.  The veteran reported pain of the right knee, graded as 
anywhere between 4-7/10, with weakness, stiffness, swelling, 
heat, and redness.  Instability consisted of giving way, and 
he caught himself on a regular basis, at least once weekly.  
There was reportedly no locking, but there was fatigability 
and lack of endurance.  The veteran stated that he had severe 
flare-ups if he overextended the right knee; flare-ups could 
last more than 24 hours.  Flare-ups were activity driven and 
usually brought on by overextension, occurring in the range 
of once or twice per month, lasting up to 24 hours, when any 
movement caused severe pain.  He remarked that he had never 
missed work because of right knee symptoms.  Flare-ups were 
reportedly precipitated by going up or down stairs, and 
sitting or standing for prolonged periods.  He used a knee 
brace, but no cane, corrective shoes or crutches.  

Clinical inspection revealed exquisite tenderness of the 
right knee at the medial and lateral joint lines.  Mild 
swelling was detected.  There was no erythema.  Arthroscopy 
scars were well-healed and nonadherent.  Extension was not 
normal-the veteran did not reach 0 degrees without pain.  He 
was limited to -15 degrees of full extension, with flexion 
being limited to 85 degrees of pain-free range of motion.  
There was no laxity medially or laterally, and a negative 
McMurray's sign, although painful.  There was exquisite pain 
with the anterior drawer sign, and the examiner detected at 
least 1 mm of laxity.  The posterior drawer sign was 
negative.  The diagnosis was status post partial right medial 
meniscectomy and anterior cruciate ligament reconstruction, 
as well as condromalacia and degenerative changes of the 
right knee.  

The VA orthopedic examination also addressed the veteran's 
low back disability.  The veteran reported that he had 
constant lumbar area pain, graded as 4-7/10, accompanied by 
S1 symptoms down both lower extremities.  Pain was reportedly 
brought on by activity, especially driving and doing outside 
work such as gardening or loading wood.  The veteran 
indicated that pain was constant and chronic, but pointed out 
that there were episodes of sharp, searing pain with certain 
activities just described.  He denied bowel or bladder 
incontinence.  He did not walk with a cane or use a back 
brace.  He complained of left foot dysesthesia.  He denied 
missing time from work and pointed out that he had not missed 
any days from work in the past twelve months secondary to 
incapacitating episodes.  

Clinical inspection disclosed that the lumbosacral spine was 
tender, with mild to moderate paravertebral muscle spasm.  
There was excellent quadriceps strength at 5/5 and lower 
extremity flexion and extension and great toe strength at 5/5 
bilaterally.  A decrease in sensation was noted over the 
lateral aspect of the left foot, and the veteran complained 
of a radicular component down the back of the leg, more so on 
the left than the right.  Deep tendon reflex testing 
indicated an absent right patellar reflex, with a trace left 
patellar reflex; no reflexes could be elicited at the 
Achilles tendon bilaterally.  Vibratory sense was decreased 
on the lateral aspect of the left foot along the malleolus, 
sensation to touch was also decreased on the left.  On the 
right, sensory appreciation was also decreased.  The 
remainder of the sensory examination showed normal 
appreciation to vibration, position sense and light touch.  
Pain-free range of motion was as follows:  forward flexion 
was limited to 20 degrees out of 95 degrees; backward 
extension 10 degrees out of 35 degrees; left and right 
lateral flexion to 20 degrees out of 40 degrees; and rotation 
to the left and right to 15 degrees out of 35 degrees.  The 
diagnosis was degenerative disc disease, L4-5 and L5-S1.  



II.  Analysis

During the pendency of the veteran's appeal, the Veterans 
Claims Assistance Act of 2000 (VCAA) was signed into law.  
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  The VCAA is 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002).  Following the RO's adjudication of 
the veteran's claims, VA issued regulations implementing the 
VCAA.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326  (2002).  
The VCAA and the implementing regulations pertinent to the 
issues on appeal are liberalizing and therefore applicable.  
See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  In this case, 
there is no issue as to providing an appropriate application 
form or completeness of the application.

Second, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  In this case, VA notified the claimant by letter 
dated in November 2002 that VA would obtain all relevant 
evidence in the custody of a Federal department or agency.  
He was advised that it was his responsibility to either send 
medical treatment records from his private physician 
regarding treatment for his claimed disabilities, or to 
provide a properly executed release so that VA could request 
the records for him.  The duty to notify of necessary 
evidence and of responsibility for obtaining or presenting 
that evidence has been fulfilled.  See Charles v. Principi, 
16 Vet. App. 370, 373-74 (2002).



Third, VA has a duty to assist claimants to obtain evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  In this case, the veteran's service 
department medical records are on file, and his VA treatment 
records have been obtained and associated with the claims 
file, too.  There is no indication that other Federal 
department or agency records exist that should be requested.  
The claimant has provided a private medical record.  He was 
notified of the need for VA examinations, and they were 
accorded him.  The veteran was asked to advise VA if there 
were any other information or evidence he considered relevant 
to his claim so that VA could help him by getting that 
evidence.  He was also advised what evidence VA had 
requested, and notified in the statement of the case and 
supplemental statements of the case what evidence had been 
received.  There is no indication that any pertinent evidence 
was not received.  Therefore, the duty to notify of inability 
to obtain records does not arise in this case.  Id.  Thus, 
VA's duty to assist has been fulfilled. 

In sum, the record reflects that the facts pertinent to the 
claims have been properly developed and that no further 
development is required to comply with the provisions of the 
VCAA or the implementing regulations.  A remand for the 
purpose of affording the RO an opportunity to consider the 
claims in light of the regulations implementing the VCAA 
would only further delay resolution of the veteran's claim 
with no benefit flowing to the veteran.  Accordingly, the 
Board will address the merits of the claim.

In general, disability evaluations are assigned by applying a 
schedule of ratings which represent, as far as can be 
determined, the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2002).  Separate 
diagnostic codes identify the various disabilities and the 
criteria that must be met for specific ratings.  The 
regulations require that, in evaluating a given disability, 
the disability be viewed in relation to its whole recorded 
history.  38 C.F.R. § 4.2 (2002).  Also, where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2002).

As the veteran takes issue with the initial ratings assigned 
when service connection was granted for his right knee and 
low back disabilities, the Board must evaluate the relevant 
evidence since the effective date of the award; it may assign 
separate ratings for separate periods of time based on facts 
found, a practice known as "staged" ratings.  Fenderson v. 
West, 12 Vet. App. 119 (1999).

A.  Right Knee

The veteran's service-connected right knee disability, which 
stems from an injury, is manifested in part by traumatic 
arthritis.  Arthritis, due to trauma, substantiated by x-ray 
findings, is rated as degenerative arthritis.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5010.  

The veteran's service-connected right knee disability also 
includes damage to ligaments supporting the joint, as well as 
to the semilunar cartilage.  This type of damage was a 
residual of the knee injury, in addition to arthritis, and 
may be rated separately under Diagnostic Code 5257 on the 
basis of the resulting overall impairment in the knee-
including due to recurrent subluxation or lateral 
instability.  See VAOPGCPREC 23-97 (July 1, 1997; revised 
July 24, 1997) holding that separate ratings may be assigned 
in these situations when there are 
X-ray findings of arthritis of the knee (under Diagnostic 
Codes 5003-5010) and instability of the knee (under 
Diagnostic Code 5257).  The only limitation is that 
the veteran must have sufficient limitation of motion (under 
Code 5260/5261) to warrant at least a compensable rating.  
VAOPGCPREC 9-98 (August 14, 1998).

Because the veteran has documented arthritis, instability, 
and sufficient limitation of motion in his right knee, the RO 
assigned separate ratings as required.  The question then 
becomes whether he deserves higher separate ratings.  
He currently has a 20 percent rating for the degenerative 
joint disease (arthritis) and a 10 percent rating for the 
instability and other associated residuals.

Degenerative arthritis (hypertrophic or osteoarthritis) 
established by x-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  When however, the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion, to be combined, not added under diagnostic code 5003.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic 
Code 5003.

A noncompensable rating is warranted for limitation of 
flexion of the leg to 60 degrees.  A 10 percent rating is 
warranted for limitation of flexion of the leg to 45 degrees.  
A 20 percent rating is warranted for limitation of flexion of 
the leg to 30 degrees.  A 30 percent rating is warranted for 
limitation of flexion of the leg to 15 degrees.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5260.

A noncompensable rating is warranted for limitation of 
extension of the leg to 5 degrees.  A 10 percent rating is 
warranted for limitation of extension of the leg to 10 
degrees.  A 20 percent rating is warranted for limitation of 
extension of the leg to 15 degrees.  A 30 percent rating is 
warranted for limitation of extension of the leg to 20 
degrees.  A 40 percent rating is warranted for limitation of 
extension of the leg to 30 degrees.  A 50 percent rating is 
warranted for limitation of extension of the leg to 45 
degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

A 10 percent rating is warranted for slight knee impairment 
involving recurrent subluxation or lateral instability.  A 20 
percent rating is warranted for moderate knee impairment.  A 
30 percent rating is warranted for severe knee impairment.  
38 C.F.R. § 4.71a, Diagnostic Code 5257.  

Governing criteria provide that normal range of motion of the 
knee is from 0 degrees of extension to 140 degrees of 
flexion.  38 C.F.R. § 4.71, Plate II (2002).  

With respect to arthritis of the right knee and associated 
limitation of motion, the evidence indicates the veteran's 
right knee exhibits at least 85 degrees of flexion, which is 
noncompensable (i.e., 0 percent disabling) under Diagnostic 
Code 5260.  Also note that noncompensable limitation of 
flexion of the right knee resulting from traumatic arthritis, 
in turn, warrants assignment of no more than a 10 percent 
evaluation under Diagnostic Codes 5003-5010.  The evidence 
also shows that the veteran lacked 15 degrees of full 
extension of the right knee.  Limitation of extension of a 
knee joint to 15 degrees warrants assignment of a 20 percent 
evaluation.  However, there is no objective evidence of 
limitation of extension of the knee to more than 15 degrees.  
Accordingly, there is no basis for assignment of rating 
greater than 20 percent for the veteran's right knee 
disability based on limitation of extension of a joint 
affected by traumatic arthritis under Diagnostic Codes 5003, 
5010, and 5261.  

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the United States 
Court of Appeals for Veterans Claims (Court) held that, in 
evaluating a musculoskeletal disability that is at least 
partly rated on the basis of range of motion, the Board must 
consider functional loss due to pain under 38 C.F.R. § 4.40 
(2002) and functional loss due to weakness, premature 
fatigability, incoordination or pain on movement of a joint 
under 38 C.F.R. § 4.45 (2002).  

Statements from the veteran indicate that he experiences 
chronic right knee pain and that pain has affected his job 
performance, as he has knee pain after prolonged standing 
performing his duties as an orthopedic surgeon.  In fact, the 
evidence demonstrates that the veteran experiences pain with 
range of motion of the right knee.  However, the record shows 
that he is still pain-free up to 85 degrees of right knee 
flexion and up to a point 15 degrees short of full extension.  
Moreover, there is no objective evidence that he experiences 
significant weakened movement, premature or excess 
fatigability, or incoordination when performing range of 
motion of the right knee.  In this regard, clinical findings 
show that the veteran has excellent lower extremity strength, 
especially of the quadriceps muscles, which support the knee.  
Also, the veteran has not reported incoordination of gait, 
and acknowledges that he does not use a cane or crutches when 
walking.  Although he does report excess fatigability, he 
retains sufficient functional capacity for prolonged standing 
while performing the duties of his profession as an 
orthopedic surgeon.  The currently assigned 20 percent rating 
takes into account any additional range of motion loss from 
pain, weakened movement, excess fatigability or 
incoordination of the right knee.  So an increased 
evaluation, based on pain or functional loss alone, is not 
warranted.  

With respect to the other residuals of the right knee injury, 
the evidence shows that the joint exhibits, at most, no more 
than 1 mm of laxity.  Claimed giving way of the knee was not 
substantiated by clinical findings on either VA examination 
for rating purposes.  The record demonstrates that the 
residuals of a right knee injury are productive of no more 
than slight instability.  In order to be entitled to a rating 
greater than 10 percent for right knee instability under 
Diagnostic Code 5257, the evidence must show moderate knee 
impairment involving recurrent subluxation or lateral 
instability.  This has not been demonstrated.

In addition to consideration of Diagnostic Code 5257, the 
Board also has considered evaluating the veteran's right knee 
disability under other potentially applicable diagnostic 
codes.  However, to the extent that the veteran's knee 
surgeries may have been necessitated by dislocated semilunar 
cartilage, the evidence does not establish that he has 
frequent episodes of "locking," pain and effusion into the 
joint.  Hence, a 20 percent evaluation is not warranted under 
Diagnostic Code 5258.  Further, even if the veteran has 
symptomatic residuals from knee surgeries involving removal 
of semilunar cartilage, no more than a 10 percent rating is 
provided under Diagnostic Code 5259.  

A separate rating may be assigned for scars from right knee 
surgery, if the scars are compensable.  See Esteban v. Brown, 
6 Vet. App. 259 (1994).  A 10 percent evaluation may be 
assigned for a scar if it is poorly nourished with repeated 
ulceration, as provided by 38 C.F.R. § 4.118, Diagnostic Code 
7803.  A 10 percent evaluation also may be assigned for a 
scar if it is tender and painful on objective demonstration, 
as provided by 38 C.F.R. § 4.118, Diagnostic Code 7804.  


But the medical evidence here indicates the veteran's 
surgical scars on his right knee are well healed and 
asymptomatic.  Thus, there is no basis for assigning a 
separate compensable rating for his knee scars.

The Board has considered whether a "staged" rating is 
appropriate for the veteran's right knee disability on the 
basis of either degenerative joint disease or residuals of 
injury.  The record, however, does not support assigning a 
percentage disability rating, since November 1, 1997, 
different from the 20 percent evaluation assigned by the RO 
for degenerative joint disease of the right knee or the 10 
percent evaluation assigned by the RO for residuals of a 
right knee injury.  In each respect, this represents his 
maximum level of impairment since the effective date of the 
grant of service connection.

For all the foregoing reasons, the claims for higher ratings 
for either degenerative joint disease of the right knee or 
residuals of a right knee injury must be denied.  In reaching 
this conclusion, the Board has considered the applicability 
of the benefit-of-the-doubt doctrine.  However, as the 
preponderance of the evidence is against the appellant's 
claims, that doctrine is not applicable in the current 
appeal.  38 U.S.C.A. 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1991). 

B.  Low Back

The Board notes that VA's criteria for evaluating 
intervertebral disc syndrome were revised, effective 
September 23, 2002, during the pendency of the veteran's 
appeal.  Where a law or regulation changes after a claim has 
been filed, but before administrative or judicial review has 
been completed, the version most favorable to the claimant 
generally applies.  Dudnick v. Brown, 10 Vet. App. 79, 80 
(1997).  Revised regulations do not allow for their 
retroactive application unless those regulations contain such 
provisions and may only be applied as of the effective date. 
VAOPGCREC 3-2000 (Apr. 10, 2000).  The RO has considered the 
veteran's low back disorder under both the former and revised 
criteria, so he is not prejudiced by the Board doing the 
same.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Prior to September 23, 2002, intervertebral disc syndrome 
(IDS) was evaluated as follows under 38 C.F.R. 4.71a, 
Diagnostic Code 5293:

A noncompensable rating was warranted if it was postoperative 
and cured.  A 10 percent rating was warranted if it was mild.  
A 20 percent rating was warranted if it was moderate with 
recurring attacks.  A 40 percent rating was warranted if it 
was severe, manifested by recurring attacks, with 
intermittent relief.  And a 60 percent rating was warranted 
if it was pronounced with persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other neurological 
findings appropriate to the site of the disease disc, with 
little intermittent relief.  Id.

In comparison, the revised criteria for rating IDS, effective 
September 23, 2002, appear at 67 Fed. Reg. 54345-54349 
(August 22, 2002), and are as follows:

Evaluate intervertebral disc syndrome (preoperatively or 
postoperatively) either on the total duration of 
incapacitating episodes over the past 12 months 
or by combining under Sec. 4.25 separate evaluations of its 
chronic orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.

With incapacitating episodes having a total duration of at 
least six weeks during the past 12 months warrant 60 percent.  
With incapacitating episodes having a total duration of at 
least four weeks but less than six weeks during the past 12 
months warrant 40 percent.  With incapacitating episodes 
having a total duration of at least two weeks but less than 
four weeks during the past 12 months warrant 20 percent.  
With incapacitating episodes having a total duration of at 
least one week but less than two weeks during the past 12 
months warrant 10 percent.  

Note (1): For purposes of evaluations under 5293, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that 
are present constantly, or nearly so.

Note (2):  When evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Evaluate neurologic disabilities 
separately using evaluation criteria for the most appropriate 
neurologic diagnostic code or codes.

Note (3):  If intervertebral disc syndrome is present in more 
than one spinal segment, provided that the effects in each 
spinal segment are clearly distinct, evaluate each segment on 
the basis of chronic orthopedic and neurologic manifestations 
or incapacitating episodes, whichever method results in a 
higher evaluation for that segment.  

The veteran's service-connected low back disability includes 
degenerative disc disease (DDD) with radiculopathy, which is 
collectively rated as IDS under Diagnostic Code 5293.  The 
Board has reviewed the evidence for the period from November 
1, 1997 through January 22, 2003, the day prior to the most 
recent VA examination for purposes of rating the veteran's 
low back disorder.  Although the veteran reported symptoms of 
radiculopathy-including radiation of low back pain into the 
lower extremities and some bilateral lower extremity 
numbness, clinical findings during the pertinent time frame 
showed normal lower extremity motor and sensory status.  The 
evidence does not establish that he had severe symptoms of 
intervertebral disc syndrome involving recurrent attacks with 
intermittent relief.  Hence, a rating higher than 20 percent 
for his low back disorder was not warranted under Diagnostic 
Code 5293 during the pertinent time frame.

Besides Diagnostic Code 5293, the Board has also considered 
other potentially applicable diagnostic codes for evaluating 
the veteran's low back disorder.  His low back disorder 
includes arthritis of the lumbar spine.  As previously noted, 
arthritis is rated on limitation of motion.  During the 
period from November 1, 1997 to June 22, 2003, the evidence 
shows that the lumbar spine exhibited at least 80 degrees of 
forward flexion, evidencing no more than slight limitation of 
motion and warranting assignment of a 10 percent rating.  
Hence, during the pertinent time frame, a rating higher than 
20 percent already assigned for residuals of a lumbar injury 
is not warranted under Diagnostic Codes 5292.

Statements from the veteran indicate that he has functional 
loss from chronic low back pain with associated lower 
extremity pain and numbness.  In fact, the evidence covering 
the period from November 1, 1997 to January 22, 2003, 
demonstrates that the veteran experienced some pain with 
range of motion of the lumbar spine.  Specifically, a VA 
examination for rating purposes in January 1998 showed pain 
with lateral bending; at the same time, however, the examiner 
did not indicate that pain was elicited with forward flexion, 
extension or rotation.  Moreover, there was then no objective 
evidence that the veteran experienced significant weakened 
movement, premature or excess fatigability, or incoordination 
when performing range of motion of the lumbar spine.  The 20 
percent rating assigned for the period November 1, 1997 
thorough January 22, 2003, takes into account any additional 
range of motion loss from pain, weakened movement, excess 
fatigability or incoordination of the low back.  Accordingly, 
for the pertinent time frame, an increased evaluation, based 
on pain or functional loss alone, is not warranted.  
See DeLuca, supra, and 38 C.F.R. §§ 4.40 and 4.45.  

Additionally, during the period from November 1, 1997 to 
January 22, 2003, the evidence shows that the veteran's low 
back disorder was manifested by painful motion and muscle 
spasm.  However, some lateral spine motion was preserved, and 
there was no listing of the spine or abnormal mobility with 
forced motion.  Hence, a rating higher than 20 percent for 
his low back disorder was not warranted under Diagnostic Code 
5295 during the pertinent time frame.

The Board has reviewed the evidence added to the record since 
the VA orthopedic examination performed on January 23, 2003.  
The examination did not show that the veteran experienced 
incapacitating episodes of intervertebral disc syndrome, so a 
basis is not provided for evaluating intervertebral disc 
syndrome under the revised criteria on the basis of the 
duration of incapacitating episodes.  However, the clinical 
findings demonstrated orthopedic and neurologic signs and 
symptoms sufficient to rate the veteran's service-connected 
low back disorder on the basis of the revised criteria for 
evaluating intervertebral disc syndrome.  

Clinical findings demonstrated that the lumbar spine reached 
only 20 degrees of pain-free forward flexion, evidencing 
severe limitation of motion, for which a 40 percent rating is 
warranted under Diagnostic Code 5292.  There were also 
clinically demonstrated diminished or absent lower extremity 
deep tendon reflexes, as well as lower extremity sensory 
loss.  At the same time, however, lower extremity motor 
status was well-preserved.  Lower extremity radiculopathy is 
most appropriately rated as moderate incomplete paralysis of 
the sciatic nerve, for which a 20 percent evaluation is 
warranted under Diagnostic Code 8520.  In sum, as of January 
23, 2003, a combined rating of 50 percent is warranted for 
the orthopedic and neurologic manifestations of the veteran's 
intervertebral disc syndrome.  This results from combining 
(under 38 C.F.R. § 4.25) his 40 percent of orthopedic 
impairment with his 20 percent of neurologic impairment, 
which correlates to 52 percent total impairment.  This, in 
turn, is rounded down to 50 percent.  Consequently, the new 
criteria provide a more favorable result, in comparison to 
the old criteria.  See Karnas, 1 Vet. App. 312-13.

As well, the Board has considered whether the veteran is 
entitled to a yet higher rating than 50 percent for his low 
back disorder since January 23, 2003.  However, the evidence 
does not show that he has complete bony fixation (ankylosis) 
of his lumbar spine at a favorable angle, for which a 60 
percent rating is warranted under Diagnostic Code 5286.  See 
Lewis v. Derwinski, 3 Vet. App. 259 (1992).

The Board has reviewed the entire evidence of record and 
finds that the 20 percent rating assigned by the RO for the 
period from November 1, 1997 to January 22, 2003 reflects the 
most disabling residuals of a lumbar injury had been during 
that time frame.  Further, the Board finds that the 50 
percent rating which this Board decision now assigns for the 
veteran's lumbar spine injury residuals reflects the most 
disabling this condition has been since January 23, 2003.  In 
reaching its determination that "staged ratings" are 
warranted for lumbar injury residuals and in granting a 50 
percent evaluation for the disability from January 23, 2003, 
the Board had been mindful of the doctrine of the benefit of 
the doubt.  38 C.F.R. § 4.3; Alemany v. Brown, 9 Vet. App. 
518, 519 (1996).


ORDER

The claim for a rating higher than 20 percent for the 
degenerative joint disease of the right knee since November 
1, 1997, is denied.

The claim for a rating higher than 10 percent for the 
residuals of the right knee injury since November 1, 1997, is 
denied.

The claim for a rating higher than 20 percent for the 
residuals of the lumbar injury from November 1, 1997 through 
January 22, 2003, is denied.  

A 50 percent rating is granted for the residuals of the 
lumbar area injury since January 23, 2003, subject the laws 
and regulations governing the payment of compensation.  



	                        
____________________________________________
	KEITH W. ALLEN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

